Citation Nr: 0811868	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for patellofemoral pain syndrome with degenerative joint 
disease of the right knee.

2.  Entitlement to an initial rating greater than 10 percent 
for patellofemoral pain syndrome with degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from February 1985 to February 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In pertinent part, the RO granted service 
connection for patellofemoral pain syndrome with degenerative 
joint disease of both knees, and assigned an initial 10 
percent rating.  The veteran appealed the initial rating 
assigned.  A June 2005 RO rating decision assigned 10 percent 
ratings for each knee, effective to the date of claim.


FINDINGS OF FACT

1.  The veteran's patellofemoral pain syndrome with 
degenerative joint disease of the right knee is manifested by 
painful but noncompensable limitation of motion with no 
instability or subluxation.

2.  The veteran's patellofemoral pain syndrome with 
degenerative joint disease of the left knee is manifested by 
painful but noncompensable limitation of motion with no 
instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC's) 5003, 5010, 5257, 5260, 5261 
(2007).

2.  The criteria for an initial rating greater than 10 
percent for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC's 5003, 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

The veteran's service-connected right and left knees are 
evaluated 10 percent rating, each, under DC 5010-5260.  
Traumatic arthritis under DC 5010 is rated analogous to 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
diagnostic codes that focus on limitation of motion of the 
knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under DC 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under DC 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under DC's 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 
2004) (which finds that separate ratings under DC 5260 for 
limitation of flexion of the leg and DC 5261 for limitation 
of extension of the leg may be assigned for disability of the 
same joint).

The Board notes that competent medical evidence shows that 
the veteran's patellofemoral pain syndrome with degenerative 
joint disease of both knees is manifested by painful but 
noncompensable limitation of motion with no instability or 
subluxation.

For example, the August 2004 VA compensation examination 
found that the veteran's right and left knees demonstrated 
140 degrees of flexion with 8/10 pain at 140 degrees.  VA 
compensation examination in October 2005 measured range of 
motion from 0 to 130 degrees on the right, and 0 to 140 
degrees on the left.  A subsequent VA clinical record in 
December 2005 described normal range of motion (ROM) of the 
right knee.  An April 2006 clinical record noted "some" 
limitation of flexion and extension of both knees due to 
pain, but did not provide any range of motion findings.  
Overall, this evidence provides highly probative evidence 
against an evaluation in excess of 10 percent based upon 
limitation of motion under DC's 5260 and 5261 for either 
knee.

The Board acknowledges the veteran's report of bilateral knee 
pain exacerbated by use, such as climbing stairs and 
prolonged sitting and standing.  The VA examiner in August 
2004 found that the effects of the veteran's pain 
exacerbations, which subsided within one hour after 
treatment, had no effect on his daily activities and 
occupation, providing medical evidence against the claim that 
outweighs the veteran's contention regarding this critical 
issue.  The examiner found that the knee joints were weaker 
with range of motion when resistance was applied, and had 
increased pain and fatigability with repetitive use.  The 
examiner found it speculative, however, to express any 
additional range of motion loss due to these factors.  VA 
examination in October 2005 specifically found no additional 
limitations due to pain, fatigue, incoordination, weakness or 
lack of endurance with repetitive testing, providing more 
medical evidence against this claim.  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's right and left knee disabilities are 
contemplated in the current 10 percent ratings assigned to 
each knee.  The medical evidence above shows that the veteran 
does not meet the criteria for compensable limitation of 
motion for either knee under DC's 5260 and 5261.  It is 
important for the veteran to understand that his currently 
assigned 10 percent ratings are based entirely on objectively 
demonstrated painful knee motion.  Without considering pain, 
the current evaluations could not be justified.  

Overall, the competent medical evidence makes no indication 
that the veteran's right and left knees cause functional loss 
greater than that contemplated by the separately assigned 10 
percent evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  Simply stated, the veteran's pain on use does 
not limit either knee to a point where a higher evaluation 
would be warranted. 

Turning to the question of instability, the Board notes that 
the veteran does wear braces on both knees.  There is no 
medical evidence, however, that such braces were issued due 
to actual instability or subluxation of either knee.  For 
instance, October 2005 VA compensation examination 
acknowledged the veteran use of knee braces, but found no 
evidence of instability or subluxation of either knee.  
Similarly, the August 2004 compensation examination found no 
evidence of instability or subluxation of either knee.  A 
December 2005 VA clinical record found no signs of ligament 
or menisci of the right knee, but later magnetic resonance 
imaging scans confirmed the presence of cyst in the 
collateral ligaments with mild effusion.  A July 2006 VA 
clinical record noted that the veteran's lower back and hips 
should be considered potential causes of his bilateral knee 
pain.  This medical evidence is against consideration of a 
separate compensable evaluation under DC 5257 for either 
knee.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as DC 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Thus, in the present case additional compensation under 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is not warranted for 
instability of either knee.

The Board further notes that there is no medical evidence 
that either of the veteran's knees involve ankylosis, 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  Thus, the criteria of DC's 5256, 5258, 
5259, 5262 and 5263 clearly do not apply.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is, accordingly, competent to 
report pain and instability sensations, but he is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
actually demonstrates instability or subluxation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence.

In any event, the Board finds that the veteran's statements 
are outweighed by the post-service medical record which, as a 
whole, provides evidence against these claims. 

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The Board is aware of the veteran's complaints as to the 
effects of his service-connected disability on his activities 
of daily living.  However, he has denied any loss of working 
time due to his knees and reports that he is fully capable of 
performing his usual daily activities.  The Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued a VCAA notice 
in June 2006 following the grant of service connection in 
this case.  This letter advised the veteran of multiple forms 
of evidence which may be capable of substantiating his claims 
for further compensation, including doctor statements 
containing physical and clinical findings, the results of any 
laboratory or x-rays, and statements from individuals with 
personal knowledge of the manner his disability has worsened.  
He could also submit medical evidence describing his 
symptoms, their frequency and severity, and other 
involvement.  See generally Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The veteran has demonstrated his 
understanding of the evidentiary requirements by informing 
the RO of pertinent treatment records that could substantiate 
his claims.  Furthermore, the veteran's statements of record, 
both written and to VA examiners, speak to the effects that 
his right and left knee symptoms have upon his activities of 
daily living and his other bodily symptoms.  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  As indicated above, the 
veteran's statements are found by the Board to demonstrate 
actual knowledge of the evidentiary requirements so that 
adjudication of the claims at this time would not be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his VA medical records.  The 
veteran was afforded VA examinations in August 2004 and 
October 2005 to evaluate the nature and severity of his right 
and left knee disabilities.  There is no lay or medical 
evidence suggesting an increased severity of symptoms to the 
extent that a higher rating may still be possible.  Thus, 
there is no duty to provide further medical examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating greater than 10 percent for patellofemoral 
pain syndrome with degenerative joint disease of the right 
knee is denied.

An initial rating greater than 10 percent for patellofemoral 
pain syndrome with degenerative joint disease of the left 
knee is denied.




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


